21 F.3d 1123
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Joseph E. SCHECKEL, Defendant-Appellant.
No. 93-3246.
United States Court of Appeals,Tenth Circuit.
April 25, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and LOGAN, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Joseph E. Scheckel, proceeding pro se, appeals from a district court order denying his petition for a writ of habeas corpus pursuant to 28 U.S.C. 2255.  We affirm.


3
Mr. Scheckel was convicted of willfully conspiring to defraud the United States by impeding, impairing, obstructing and defeating the lawful functions of the Internal Revenue Service in violation of 18 U.S.C. 371.  The conviction arose from Mr. Scheckel's participation in a scheme to market and sell trust instruments that were falsely claimed to be a means of avoiding income tax.  Mr. Scheckel did not appeal his conviction.  He now appeals the district court's denial of his of writ of habeas corpus.


4
Continuing an argument that he maintained throughout the proceedings below without success, Mr. Scheckel argues that the district court lacked jurisdiction to try his case.  Efforts by defendants convicted of tax offenses to avoid federal jurisdiction "have been rejected as either 'silly' or 'frivolous' by a myriad of courts throughout the nation."   United States v. Collins, 920 F.2d 619, 629 (10th Cir.1990).  We agree with the district court that Mr. Scheckel's "hackneyed tax protester refrain" regarding lack of jurisdiction is legally frivolous and without merit.  Id.


5
Mr. Scheckel also contends that the district court's alleged failure to issue an order granting his request to waive his court appointed counsel somehow violated his right to a speedy trial.  It is clear, however, that the district court orally granted Mr. Scheckel's court appointed counsel's motion to withdraw at a hearing where Mr. Scheckel was present.  Rec., vol.  I, doc. 762 at 2. Accordingly, Mr. Scheckel's argument that his right to a speedy trial was violated is without merit.


6
For substantially the reasons given by the district court, we find defendant's arguments meritless.  The order of the district court is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470